Citation Nr: 1526399	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  05-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder for substitution purposes. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946. He died in November 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder.  In a December 2012 administrative decision, the appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.   

In June 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has retired from the Board.  A transcript of that hearing is of record and associated with the claims folder.  The appellant was advised that she could attend another hearing before another VLJ, but, in March 2014 correspondence, her attorney indicated that she did not wish to have an additional hearing.  

In an October 2006 decision, the Board denied service connection for a low back disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By June 2008 Order, the Court vacated the Board's October 2006 decision and remanded the matter to the Board for compliance with 

instructions contained in a May 2008 Joint Motion for Remand (JMR), which included the vacature of the October 2006 Board decision. 

In December 2008, the Board remanded the claim to the RO for additional development. 

In October 2009, the Board again denied the claim of service connection for a low back disorder.  The Veteran appealed the denial of service connection to the Court.  By May 2010 Order, the Court vacated the Board's October 2009 decision and remanded the matter to the Board for compliance with instructions contained in a May 2010 JMR. 

In October 2010 and January 2013, the Board remanded the claim to the RO for additional development.  

A December 2012 memorandum notes that the appellant is a proper substituted claimant.  As such, the claim has been certified to the Board for adjudication based upon substitution of the appellant as the claimant.

In a May 2014 decision, the Board denied service connection for a low back disorder for substitution purposes as well as the claim of service connection for a low back disorder for accrued benefits purposes.  The issues were again referred to the Court and was subject of a January 2015 JMR.  While the denial of service connection for a low back disability for accrued benefits purposes was left undisturbed, the issue of service connection for a low back disability for substitution purposes was again returned to the Board for compliance with instructions contained in a January 2015 JMR.  Specifically, the parties require the Board to obtain a medical opinion reconciling June 2004 and 2008 VA physician opinions that a back injury sustained by the Veteran in a motor vehicle accident (MVA) while serving in Korea could possibly have led to the development of degenerative disc disease of the lumbar spine with negative nexus opinions rendered by VA physicians in February 2009, May 2009, July 2009, January 2011, and August 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In compliance with the JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

As pointed out in the January 2015 JMR, there are medical opinions, dated in June 2004 and June 2008, in the record that support the appellant's contentions that the Veteran possibly developed degenerative disc disease of the lumbar spine as a result of a MVA during service and subsequent medical opinions, one of which contained a typographical error causing confusion,  that do not support these contentions.  Prior remands by the Board required that medical opinions be obtained that specifically discuss the June 2004 and 2008 medical statements in the rendering of the opinions.  While the reports were specifically cited in the latest negative medical opinions, the JMR specifically found that the examiner's reports did not adequately "review and address" the June 2004 and June 2008 medical reports.  The Board was ordered to obtain an additional medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's claims folder to be reviewed to ascertain the etiology of the degenerative disc disease of the lumbar spine.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the degenerative disc disease of the lumbar spine was related to service, including an MVA as testified to by the Veteran at the hearing on appeal in June 2006.  The examiner must specifically address the statements made in June 2004 and June 2008 VA medical reports and, in conformity with the January 2015 JMR, explain why those reports were medically irrelevant, if this is the examiner's conclusion.  The examiner must review all pertinent records, including all previous VA examination reports and record review reports.  Agreement or disagreement with the conclusions reached regarding etiology of the Veteran's lumbar spine degenerative disc disease must  be discussed.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

